                                         Case 4:17-cv-04810-HSG Document 207 Filed 06/01/20 Page 1 of 19




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EXELTIS USA INC.,                                  Case No. 17-cv-04810-HSG
                                   8                    Plaintiff,                          ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART MOTIONS TO
                                   9             v.                                         SEAL
                                  10     FIRST DATABANK, INC.,                              Re: Dkt. Nos. 167, 179,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court are the parties’ administrative motions to file under seal portions

                                  14   of documents in connection with motions for summary judgment and Daubert motions. The Court

                                  15   GRANTS IN PART and DENIES IN PART the motions for the reasons described below.

                                  16     I.   LEGAL STANDARD

                                  17          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  18   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  19   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  20   common law right ‘to inspect and copy public records and documents, including judicial records

                                  21   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  22   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  23   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  24   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  25   general history of access and the public policies favoring disclosure, such as the public interest in

                                  26   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations

                                  27   omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in

                                  28   disclosure and justify sealing court records exist when such ‘court files might have become a
                                         Case 4:17-cv-04810-HSG Document 207 Filed 06/01/20 Page 2 of 19




                                   1   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                   2   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                   3   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                   4   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                   5   without more, compel the court to seal its records.” Id.

                                   6          Civil Local Rule 79-5 supplements the “compelling reasons” standard. The party seeking

                                   7   to file under seal must submit “a request that establishes that the document, or portions thereof, are

                                   8   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . . The

                                   9   request must be narrowly tailored to seek sealing only of sealable material . . . .” Civil L.R. 79-

                                  10   5(b). Courts have found that “confidential business information” in the form of “license

                                  11   agreements, financial terms, details of confidential licensing negotiations, and business strategies”

                                  12   satisfies the “compelling reasons” standard. See In re Qualcomm Litig., No. 3:17-cv-0108-GPC-
Northern District of California
 United States District Court




                                  13   MDD, 2017 WL 5176922, at *2 (S.D. Cal. Nov. 8, 2017) (observing that sealing such information

                                  14   “prevent[ed] competitors from gaining insight into the parties’ business model and strategy”);

                                  15   Finisar Corp. v. Nistica, Inc., No. 13-cv-03345-BLF (JSC), 2015 WL 3988132, at *5 (N.D. Cal.

                                  16   June 30, 2015).

                                  17          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                  18   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                  19   tangentially related, to the underlying cause of action.” See Kamakana, 447 F.3d at 1179–80

                                  20   (quotations omitted). This requires a “particularized showing” that “specific prejudice or harm

                                  21   will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp.,

                                  22   307 F.3d 1206, 1210–11 (9th Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of

                                  23   harm, unsubstantiated by specific examples of articulated reasoning” will not suffice. Beckman

                                  24   Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  25    II.   DISCUSSION
                                  26          Because the parties seek to seal portions and documents which pertain to summary

                                  27   judgment motions, the Court applies the compelling reasons standard to these documents. The

                                  28   Court applies the lower good cause standard for those documents related to the parties’ Daubert
                                                                                          2
                                         Case 4:17-cv-04810-HSG Document 207 Filed 06/01/20 Page 3 of 19




                                   1   motions.

                                   2          As indicated in the table below, the only proffered justification for sealing many of the

                                   3   documents is that the information was designated as “confidential” or “confidential – attorneys’

                                   4   eyes only” by either Plaintiff or Defendant pursuant to the parties’ protective order. But a

                                   5   designation of confidentiality is not sufficient to establish that a document is sealable. See Civ. L.

                                   6   R. 79-5(d)(1)(A). “Confidential” is merely the parties’ initial designation of confidentiality to

                                   7   establish coverage under the stipulated protective order. See Verinata Health, Inc. v. Ariosa

                                   8   Diagnostics, Inc., No. 12-cv-05501-SI, 2015 WL 5117083, at *5 (N.D. Cal. Aug. 31, 2015) (“But

                                   9   good cause ‘cannot be established simply by showing that the document is subject to a protective

                                  10   order or by stating in general terms that the material is considered to be confidential’”) (quoting

                                  11   Bain v. AstraZeneca LP, No. 09-cv-4147, 2011 WL 482767, at *1 (N.D. Cal. Feb. 7, 2011)).

                                  12   Thus, many of the parties’ motions do not comply with Civil Local Rule 79-5(d)(1)(A). In
Northern District of California
 United States District Court




                                  13   addition, in many instances the designating party for the materials did not comply with Civil Local

                                  14   Rule 79-5(e)(1), because they did not file a declaration within four days of the motion. See Civ.

                                  15   L.R. 79-5(e)(1). The Court finds that sealing is not warranted as to those documents. The parties

                                  16   also appear to have omitted some exhibits, either as public or under seal versions, so the Court

                                  17   could not make a determination about whether sealing is warranted in those circumstances.

                                  18          Nevertheless, the Court finds that as to the remaining documents, the parties have narrowly

                                  19   tailored their requested redactions to confidential and proprietary business, sales, or licensing

                                  20   information, including the identities of the customers who subscribe to Defendant’s database and

                                  21   Defendant’s financial performance and company strategy. The public release of these documents

                                  22   could give non-party competitors an unfair advantage in the development or marketing of rival

                                  23   products. See In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008) (ordering sealing where

                                  24   documents could be used “‘as sources of business information that might harm a litigant’s

                                  25   competitive standing’”) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)).

                                  26   Thus, the Court finds that the parties have in those circumstances established either compelling

                                  27   reasons or good cause to grant the motions to file under seal. See, e.g., Linex Techs., Inc. v.

                                  28   Hewlett-Packard Co., No. C 13-159 CW, 2014 WL 6901744 (N.D. Cal. Dec. 8, 2014); Apple Inc.
                                                                                         3
                                        Case 4:17-cv-04810-HSG Document 207 Filed 06/01/20 Page 4 of 19




                                   1   v. Samsung Elecs. Co., Ltd., No. 11-CV-01846-LHK, 2012 WL 6115623 (N.D. Cal. Dec. 10,

                                   2   2012).

                                   3
                                          Docket No.             Document         Portion(s) Sought to be         Ruling
                                   4    Public /(Sealed)                                  Sealed
                                   5                    Dkt. No. 167 – GRANTED IN PART and DENIED IN PART
                                        Dkt. No. 168/    Defendant’s Motion for  Excerpts                 DENIED
                                   6    (167-5)          Summary Judgment                                 (No supporting
                                                                                                          declaration filed. See
                                   7                                                                      Civ. L.R. 79-5(e)(1).)
                                   8    Dkt. No. 170/    Motion to Exclude the   Excerpts                 DENIED
                                        (167-9)          Purported Expert Report                          (No supporting
                                   9                     and Testimony of Norman                          declaration filed. See
                                                         Smith                                            Civ. L.R. 79-5(e)(1).)
                                  10    Dkt. No. 169/    Motion to Exclude the   Excerpts                 DENIED
                                        (167-7)          Purported Testimony of                           (No supporting
                                  11                     Kevin Gorospe                                    declaration filed. See
                                  12                                                                      Civ. L.R. 79-5(e)(1).)
Northern District of California




                                        Dkt. No. 171-8/  Exhibit H to the        Entire Document          DENIED
 United States District Court




                                  13    (167-12)         Declaration of Ravi V.                           (No supporting
                                                         Sitwala in Support of                            declaration filed. See
                                  14                     Defendant’s Motions for                          Civ. L.R. 79-5(e)(1).)
                                                         Summary Judgment and
                                  15
                                                         to Strike Expert
                                  16                     Testimony
                                        Dkt. No. 171-9/  Exhibit I to the        Entire Document          DENIED
                                  17    (167-13)         Declaration of Ravi V.                           (No supporting
                                                         Sitwala in Support of                            declaration filed. See
                                  18                     Defendant’s Motions for                          Civ. L.R. 79-5(e)(1).)
                                                         Summary Judgment and
                                  19
                                                         to Strike Expert
                                  20                     Testimony
                                        Dkt. No. 171-11/ Exhibit K to the        Entire Document          DENIED
                                  21    (167-14)         Declaration of Ravi V.                           (No supporting
                                                         Sitwala in Support of                            declaration filed. See
                                  22                     Defendant’s Motions for                          Civ. L.R. 79-5(e)(1).)
                                  23                     Summary Judgment and
                                                         to Strike Expert
                                  24                     Testimony
                                        Dkt. No. 171-12/ Exhibit L to the        Entire Document          DENIED
                                  25    (167-15)         Declaration of Ravi V.                           (No supporting
                                                         Sitwala in Support of                            declaration filed. See
                                  26
                                                         Defendant’s Motions for                          Civ. L.R. 79-5(e)(1).)
                                  27                     Summary Judgment and
                                                         to Strike Expert
                                  28                     Testimony
                                                                                   4
                                       Case 4:17-cv-04810-HSG Document 207 Filed 06/01/20 Page 5 of 19




                                       Dkt. No. 171-13/   Exhibit M to the          Entire Document   DENIED
                                   1   (167-16)           Declaration of Ravi V.                      (No supporting
                                   2                      Sitwala in Support of                       declaration filed. See
                                                          Defendant’s Motions for                     Civ. L.R. 79-5(e)(1).)
                                   3                      Summary Judgment and
                                                          to Strike Expert
                                   4                      Testimony
                                       Dkt. No. 171-14/   Exhibit N to the          Entire Document   DENIED
                                   5
                                       (167-17)           Declaration of Ravi V.                      (No supporting
                                   6                      Sitwala in Support of                       declaration filed. See
                                                          Defendant’s Motions for                     Civ. L.R. 79-5(e)(1).)
                                   7                      Summary Judgment and
                                                          to Strike Expert
                                   8                      Testimony
                                   9   Dkt. No. 171-15/   Exhibit O to the          Entire Document   DENIED
                                       (167-18)           Declaration of Ravi V.                      (No supporting
                                  10                      Sitwala in Support of                       declaration filed. See
                                                          Defendant’s Motions for                     Civ. L.R. 79-5(e)(1).)
                                  11                      Summary Judgment and
                                                          to Strike Expert
                                  12                      Testimony
Northern District of California
 United States District Court




                                  13   Dkt. No. 171-16/   Exhibit P to the          Entire Document   DENIED
                                       (167-19)           Declaration of Ravi V.                      (No supporting
                                  14                      Sitwala in Support of                       declaration filed. See
                                                          Defendant’s Motions for                     Civ. L.R. 79-5(e)(1).)
                                  15                      Summary Judgment and
                                                          to Strike Expert
                                  16
                                                          Testimony
                                  17   Dkt. No. 171-17/   Exhibit Q to the          Entire Document   DENIED
                                       (167-20)           Declaration of Ravi V.                      (No supporting
                                  18                      Sitwala in Support of                       declaration filed. See
                                                          Defendant’s Motions for                     Civ. L.R. 79-5(e)(1).)
                                  19                      Summary Judgment and
                                                          to Strike Expert
                                  20
                                                          Testimony
                                  21   Dkt. No. 171-18/   Exhibit R to the          Entire Document   DENIED
                                       (167-21)           Declaration of Ravi V.                      (No supporting
                                  22                      Sitwala in Support of                       declaration filed. See
                                                          Defendant’s Motions for                     Civ. L.R. 79-5(e)(1).)
                                  23                      Summary Judgment and
                                  24                      to Strike Expert
                                                          Testimony
                                  25   Dkt. No. 171-19/   Exhibit S to the          Entire Document   DENIED
                                       (167-22)           Declaration of Ravi V.                      (No supporting
                                  26                      Sitwala in Support of                       declaration filed. See
                                                          Defendant’s Motions for                     Civ. L.R. 79-5(e)(1).)
                                  27                      Summary Judgment and
                                  28                      to Strike Expert

                                                                                    5
                                       Case 4:17-cv-04810-HSG Document 207 Filed 06/01/20 Page 6 of 19




                                                          Testimony
                                   1
                                       Dkt. No. 171-20/   Exhibit T to the          Entire Document   DENIED
                                   2   (167-23)           Declaration of Ravi V.                      (No supporting
                                                          Sitwala in Support of                       declaration filed. See
                                   3                      Defendant’s Motions for                     Civ. L.R. 79-5(e)(1).)
                                                          Summary Judgment and
                                   4                      to Strike Expert
                                                          Testimony
                                   5
                                       Dkt. No. 171-21/   Exhibit U to the          Entire Document   DENIED
                                   6   (167-24)           Declaration of Ravi V.                      (No supporting
                                                          Sitwala in Support of                       declaration filed. See
                                   7                      Defendant’s Motions for                     Civ. L.R. 79-5(e)(1).)
                                                          Summary Judgment and
                                   8                      to Strike Expert
                                   9                      Testimony
                                       Dkt. No. 171-22/   Exhibit V to the          Entire Document   DENIED
                                  10   (167-25)           Declaration of Ravi V.                      (No supporting
                                                          Sitwala in Support of                       declaration filed. See
                                  11                      Defendant’s Motions for                     Civ. L.R. 79-5(e)(1).)
                                                          Summary Judgment and
                                  12
Northern District of California




                                                          to Strike Expert
 United States District Court




                                  13                      Testimony
                                       Dkt. No. 171-23/   Exhibit W to the          Entire Document   DENIED
                                  14   (167-26)           Declaration of Ravi V.                      (No supporting
                                                          Sitwala in Support of                       declaration filed. See
                                  15                      Defendant’s Motions for                     Civ. L.R. 79-5(e)(1).)
                                                          Summary Judgment and
                                  16
                                                          to Strike Expert
                                  17                      Testimony
                                       Dkt. No. 171-26/   Exhibit Z to the          Entire Document   DENIED
                                  18   (167-27)           Declaration of Ravi V.                      (No supporting
                                                          Sitwala in Support of                       declaration filed. See
                                  19                      Defendant’s Motions for                     Civ. L.R. 79-5(e)(1).)
                                  20                      Summary Judgment and
                                                          to Strike Expert
                                  21                      Testimony
                                       Dkt. No. 171-29/   Exhibit CC to the         Entire Document   DENIED
                                  22   (167-28)           Declaration of Ravi V.                      (No supporting
                                                          Sitwala in Support of                       declaration filed. See
                                  23                      Defendant’s Motions for                     Civ. L.R. 79-5(e)(1).)
                                  24                      Summary Judgment and
                                                          to Strike Expert
                                  25                      Testimony
                                       Dkt. No. 171-39/   Exhibit MM to the         Entire Document   DENIED
                                  26   (167-29)           Declaration of Ravi V.                      (No supporting
                                                          Sitwala in Support of                       declaration filed. See
                                  27
                                                          Defendant’s Motions for                     Civ. L.R. 79-5(e)(1).)
                                  28                      Summary Judgment and

                                                                                    6
                                       Case 4:17-cv-04810-HSG Document 207 Filed 06/01/20 Page 7 of 19




                                                           to Strike Expert
                                   1                       Testimony
                                   2   Dkt. No. 171-41/    Exhibit OO to the         Entire Document         DENIED
                                       (167-29)            Declaration of Ravi V.                            (No supporting
                                   3                       Sitwala in Support of                             declaration filed. See
                                                           Defendant’s Motions for                           Civ. L.R. 79-5(e)(1).)
                                   4                       Summary Judgment and
                                                           to Strike Expert
                                   5
                                                           Testimony
                                   6   Dkt. No. 171-43/    Exhibit QQ to the         Excerpts                GRANTED
                                       (167-30)            Declaration of Ravi V.                            (Contains proprietary
                                   7                       Sitwala in Support of                             business information
                                                           Defendant’s Motions for                           about Defendant’s
                                   8                       Summary Judgment and                              subscribers. See Dkt.
                                   9                       to Strike Expert                                  No. 167-2.)
                                                           Testimony
                                  10   Dkt. No. 171-44/    Exhibit RR to the         Entire Document     GRANTED IN
                                       (167-31)            Declaration of Ravi V.                        PART and DENIED
                                  11                       Sitwala in Support of                         IN PART
                                                           Defendant’s Motions for                       (Pages 14 and 15
                                  12
Northern District of California




                                                           Summary Judgment and                          contain proprietary
 United States District Court




                                  13                       to Strike Expert                              business information
                                                           Testimony                                     about Defendant’s
                                  14                                                                     subscribers.
                                                                                                         However, no
                                  15                                                                     supporting
                                                                                                         declaration filed as to
                                  16
                                                                                                         the rest of the
                                  17                                                                     document. See Civ.
                                                                                                         L.R. 79-5(e)(1).)
                                  18                      Dkt. No. 179 – GRANTED IN PART and DENIED IN PART
                                       Dkt. No. 180/                               Page 4:13–17          GRANTED
                                  19   (179-2)                                     Page 5:2–21           (Contains proprietary
                                  20                                               Page 6:3–6, 12–25     business information
                                                                                   Page 7:1–12, 17–28    about Defendant’s
                                  21                                               Page 8:1–6            subscribers. See Dkt.
                                                                                   Page 12:11–13         Nos. 184, 185.)
                                  22                                               Page 15:5–17, 20–23
                                                                                   Page 16:1–8, 1–28
                                  23                                               Page 17:1, 4–7, 11–16
                                  24                                               Page 20:2
                                                                                   Page 22:3–28
                                  25                                               Page 23:1–9
                                                                                   Page 24:1–4, 14–28
                                  26                                               Page 25:1–7
                                                                                   Page 26:1–26
                                  27                                               Page 27:1–4
                                  28                                               Page 30:15–17

                                                                                     7
                                       Case 4:17-cv-04810-HSG Document 207 Filed 06/01/20 Page 8 of 19




                                                                                 Page 33:8–9, 28
                                   1                                             Page 34:1–23
                                   2   (179-3)       Exhibit 2 to the            Entire Document   GRANTED IN
                                                     Declaration of Benjamin                       PART and DENIED
                                   3                 M. Mundel in Support of                       IN PART
                                                     Plaintiff’s Opposition to                     (Granted only as to
                                   4                 the Motion for Summary                        the text that contains
                                                     Judgment                                      proprietary business
                                   5
                                                                                                   information
                                   6                                                               identifying
                                                                                                   Defendant’s
                                   7                                                               customers. See Dkt.
                                                                                                   Nos. 184, 185.)
                                   8   (179-4)       Exhibit 3 to the            Entire Document   GRANTED IN
                                   9                 Declaration of Benjamin                       PART and DENIED
                                                     M. Mundel in Support of                       IN PART
                                  10                 Plaintiff’s Opposition to                     (Granted only as to
                                                     the Motion for Summary                        the text that contains
                                  11                 Judgment                                      proprietary business
                                                                                                   information
                                  12                                                               identifying
Northern District of California
 United States District Court




                                  13                                                               Defendant’s
                                                                                                   customers. See Dkt.
                                  14                                                               Nos. 184, 185.)
                                       (179-5)       Exhibit 8 to the            Entire Document   GRANTED
                                  15                 Declaration of Benjamin                       (Contains proprietary
                                                     M. Mundel in Support of                       business information
                                  16
                                                     Plaintiff’s Opposition to                     about Plaintiff’s
                                  17                 the Motion for Summary                        contracts with third
                                                     Judgment                                      parties. See Dkt. No.
                                  18                                                               179-1.)
                                       (179-6)       Exhibit 9 to the            Entire Document   GRANTED
                                  19                 Declaration of Benjamin                       (Contains proprietary
                                                     M. Mundel in Support of                       business information
                                  20
                                                     Plaintiff’s Opposition to                     about Plaintiff’s
                                  21                 the Motion for Summary                        contracts with third
                                                     Judgment                                      parties. See Dkt. No.
                                  22                                                               179-1.)
                                       (179-7)       Exhibit 10 to the           Entire Document   GRANTED
                                  23                 Declaration of Benjamin                       (Contains proprietary
                                  24                 M. Mundel in Support of                       business information
                                                     Plaintiff’s Opposition to                     about Plaintiff’s
                                  25                 the Motion for Summary                        contracts with third
                                                     Judgment                                      parties. See Dkt. No.
                                  26                                                               179-1.)
                                       (179-8)       Exhibit 11 to the           Entire Document   GRANTED
                                  27                 Declaration of Benjamin                       (Contains proprietary
                                  28                 M. Mundel in Support of                       business information

                                                                                 8
                                       Case 4:17-cv-04810-HSG Document 207 Filed 06/01/20 Page 9 of 19




                                                     Plaintiff’s Opposition to                     about Plaintiff’s
                                   1                 the Motion for Summary                        contracts with third
                                   2                 Judgment                                      parties. See Dkt. No.
                                                                                                   179-1.)
                                   3   N/A           Exhibit 12 to the           Entire Document   DENIED
                                                     Declaration of Benjamin                       (No public or sealed
                                   4                 M. Mundel in Support of                       version of the
                                                     Plaintiff’s Opposition to                     document for review.)
                                   5
                                                     the Motion for Summary
                                   6                 Judgment
                                       (179-9)       Exhibit 13 to the           Entire Document   GRANTED
                                   7                 Declaration of Benjamin                       (Contains proprietary
                                                     M. Mundel in Support of                       business information
                                   8                 Plaintiff’s Opposition to                     about Plaintiff’s
                                   9                 the Motion for Summary                        contracts with third
                                                     Judgment                                      parties. See Dkt. No.
                                  10                                                               179-1.)
                                       (179-10)      Exhibit 16 to the           Entire Document   GRANTED IN
                                  11                 Declaration of Benjamin                       PART and DENIED
                                                     M. Mundel in Support of                       IN PART
                                  12                 Plaintiff’s Opposition to
Northern District of California




                                                                                                   (Granted only as to
 United States District Court




                                  13                 the Motion for Summary                        the text that contains
                                                     Judgment                                      proprietary business
                                  14                                                               information
                                                                                                   identifying
                                  15                                                               Defendant’s
                                                                                                   customers. See Dkt.
                                  16
                                                                                                   Nos. 184, 185.)
                                  17   (179-11)      Exhibit 17 to the           Entire Document   GRANTED
                                                     Declaration of Benjamin                       (Contains proprietary
                                  18                 M. Mundel in Support of                       business information
                                                     Plaintiff’s Opposition to                     about Defendant’s
                                  19                 the Motion for Summary                        subscribers. See Dkt.
                                                     Judgment                                      Nos. 184, 191.)
                                  20
                                       (179-12)      Exhibit 18 to the           Entire Document   GRANTED
                                  21                 Declaration of Benjamin                       (Contains proprietary
                                                     M. Mundel in Support of                       business information
                                  22                 Plaintiff’s Opposition to                     about Defendant’s
                                                     the Motion for Summary                        financial performance
                                  23                 Judgment                                      and company
                                  24                                                               strategy. See Dkt.
                                                                                                   No. 184.)
                                  25   (179-13)      Exhibit 19 to the           Entire Document   DENIED
                                                     Declaration of Benjamin                       (No supporting
                                  26                 M. Mundel in Support of                       declaration filed. See
                                                     Plaintiff’s Opposition to                     Civ. L.R. 79-5(e)(1).)
                                  27                 the Motion for Summary
                                  28                 Judgment

                                                                                 9
                                       Case 4:17-cv-04810-HSG Document 207 Filed 06/01/20 Page 10 of 19




                                       (179-14)      Exhibit 20 to the            Entire Document   GRANTED IN
                                   1                 Declaration of Benjamin                        PART and DENIED
                                   2                 M. Mundel in Support of                        IN PART
                                                     Plaintiff’s Opposition to                      (Granted only as to
                                   3                 the Motion for Summary                         the text that contains
                                                     Judgment                                       proprietary business
                                   4                                                                information
                                                                                                    identifying
                                   5
                                                                                                    Defendant’s
                                   6                                                                customers. See Dkt.
                                                                                                    Nos. 184, 185.)
                                   7   (179-15)      Exhibit 21 to the            Entire Document   GRANTED IN
                                                     Declaration of Benjamin                        PART and DENIED
                                   8                 M. Mundel in Support of                        IN PART
                                                     Plaintiff’s Opposition to                      (Granted only as to
                                   9
                                                     the Motion for Summary                         the text that contains
                                  10                 Judgment                                       proprietary business
                                                                                                    information
                                  11                                                                identifying
                                                                                                    Defendant’s
                                  12                                                                customers and
Northern District of California
 United States District Court




                                  13                                                                regarding customer
                                                                                                    contracts. See Dkt.
                                  14                                                                Nos. 184, 185.)
                                       (179-16)      Exhibit 22 to the            Entire Document   GRANTED IN
                                  15                 Declaration of Benjamin                        PART and DENIED
                                                     M. Mundel in Support of                        IN PART
                                  16                 Plaintiff’s Opposition to                      (Granted only as to
                                  17                 the Motion for Summary                         the text that contains
                                                     Judgment                                       proprietary business
                                  18                                                                information
                                                                                                    identifying
                                  19                                                                Defendant’s
                                                                                                    customers. See Dkt.
                                  20
                                                                                                    Nos. 184, 185.)
                                  21   (179-17)      Exhibit 23 to the            Entire Document   DENIED
                                                     Declaration of Benjamin                        (No supporting
                                  22                 M. Mundel in Support of                        declaration filed. See
                                                     Plaintiff’s Opposition to                      Civ. L.R. 79-5(e)(1).)
                                  23                 the Motion for Summary
                                                     Judgment
                                  24
                                       (179-18)      Exhibit 24 to the            Entire Document   DENIED
                                  25                 Declaration of Benjamin                        (No supporting
                                                     M. Mundel in Support of                        declaration filed. See
                                  26                 Plaintiff’s Opposition to                      Civ. L.R. 79-5(e)(1).)
                                                     the Motion for Summary
                                  27                 Judgment
                                  28   (179-19)      Exhibit 25 to the            Entire Document   GRANTED IN

                                                                                 10
                                       Case 4:17-cv-04810-HSG Document 207 Filed 06/01/20 Page 11 of 19




                                                     Declaration of Benjamin                        PART and DENIED
                                   1                 M. Mundel in Support of                        IN PART
                                   2                 Plaintiff’s Opposition to                      (Granted only as to
                                                     the Motion for Summary                         the text that contains
                                   3                 Judgment                                       proprietary business
                                                                                                    information
                                   4                                                                identifying
                                                                                                    Defendant’s
                                   5
                                                                                                    customers. See Dkt.
                                   6                                                                Nos. 184, 185.)
                                       (179-20)      Exhibit 28 to the            Entire Document   DENIED
                                   7                 Declaration of Benjamin                        (No supporting
                                                     M. Mundel in Support of                        declaration filed. See
                                   8                 Plaintiff’s Opposition to                      Civ. L.R. 79-5(e)(1).)
                                                     the Motion for Summary
                                   9
                                                     Judgment
                                  10   (179-21)      Exhibit 29 to the            Entire Document   GRANTED IN
                                                     Declaration of Benjamin                        PART and DENIED
                                  11                 M. Mundel in Support of                        IN PART
                                                     Plaintiff’s Opposition to                      (Granted only as to
                                  12                 the Motion for Summary                         the text that contains
Northern District of California
 United States District Court




                                  13                 Judgment                                       proprietary business
                                                                                                    information
                                  14                                                                identifying
                                                                                                    Defendant’s
                                  15                                                                customers. See Dkt.
                                                                                                    Nos. 184, 185.)
                                  16
                                       (179-22)      Exhibit 30 to the            Entire Document   DENIED
                                  17                 Declaration of Benjamin                        (No supporting
                                                     M. Mundel in Support of                        declaration filed. See
                                  18                 Plaintiff’s Opposition to                      Civ. L.R. 79-5(e)(1).)
                                                     the Motion for Summary
                                  19                 Judgment
                                       (179-23)      Exhibit 32 to the            Entire Document   DENIED
                                  20
                                                     Declaration of Benjamin                        (No supporting
                                  21                 M. Mundel in Support of                        declaration filed. See
                                                     Plaintiff’s Opposition to                      Civ. L.R. 79-5(e)(1).)
                                  22                 the Motion for Summary
                                                     Judgment
                                  23   (179-24)      Exhibit 33 to the            Entire Document   GRANTED
                                  24                 Declaration of Benjamin                        (Contains proprietary
                                                     M. Mundel in Support of                        business information
                                  25                 Plaintiff’s Opposition to                      relating to the
                                                     the Motion for Summary                         operations of
                                  26                 Judgment                                       Defendant. See Dkt.
                                                                                                    Nos. 90, 184, 185.)
                                  27   (179-25)      Exhibit 34 to the            Entire Document   DENIED
                                  28                 Declaration of Benjamin                        (No supporting

                                                                                 11
                                       Case 4:17-cv-04810-HSG Document 207 Filed 06/01/20 Page 12 of 19




                                                     M. Mundel in Support of                        declaration filed. See
                                   1                 Plaintiff’s Opposition to                      Civ. L.R. 79-5(e)(1).)
                                   2                 the Motion for Summary
                                                     Judgment
                                   3   (179-26)      Exhibit 35 to the            Entire Document   GRANTED IN
                                                     Declaration of Benjamin                        PART and DENIED
                                   4                 M. Mundel in Support of                        IN PART
                                                     Plaintiff’s Opposition to                      (Granted only as to
                                   5
                                                     the Motion for Summary                         the text that contains
                                   6                 Judgment                                       proprietary business
                                                                                                    information
                                   7                                                                identifying
                                                                                                    Defendant’s
                                   8                                                                customers. See Dkt.
                                                                                                    Nos. 184, 185.)
                                   9
                                       N/A           Exhibit 36 to the            Entire Document   DENIED
                                  10                 Declaration of Benjamin                        (No public or sealed
                                                     M. Mundel in Support of                        version of the
                                  11                 Plaintiff’s Opposition to                      document for review.)
                                                     the Motion for Summary
                                  12                 Judgment
Northern District of California
 United States District Court




                                  13   (179-27)      Exhibit 37 to the            Entire Document   GRANTED IN
                                                     Declaration of Benjamin                        PART and DENIED
                                  14                 M. Mundel in Support of                        IN PART
                                                     Plaintiff’s Opposition to                      (Granted only as to
                                  15                 the Motion for Summary                         the text that contains
                                                     Judgment                                       proprietary business
                                  16
                                                                                                    information
                                  17                                                                identifying
                                                                                                    Defendant’s
                                  18                                                                customers. See Dkt.
                                                                                                    Nos. 184, 185.)
                                  19   (179-28)      Exhibit 39 to the            Entire Document   DENIED
                                                     Declaration of Benjamin                        (No supporting
                                  20
                                                     M. Mundel in Support of                        declaration filed. See
                                  21                 Plaintiff’s Opposition to                      Civ. L.R. 79-5(e)(1).)
                                                     the Motion for Summary
                                  22                 Judgment
                                       (179-29)      Exhibit 40 to the            Entire Document   GRANTED IN
                                  23                 Declaration of Benjamin                        PART and DENIED
                                  24                 M. Mundel in Support of                        IN PART
                                                     Plaintiff’s Opposition to                      (Granted only as to
                                  25                 the Motion for Summary                         the text that contains
                                                     Judgment                                       proprietary business
                                  26                                                                information
                                                                                                    identifying
                                  27                                                                Defendant’s
                                  28                                                                customers. See Dkt.

                                                                                 12
                                       Case 4:17-cv-04810-HSG Document 207 Filed 06/01/20 Page 13 of 19




                                                                                                    Nos. 184, 185.)
                                   1
                                       (179-30)      Exhibit 41 to the            Entire Document   GRANTED IN
                                   2                 Declaration of Benjamin                        PART and DENIED
                                                     M. Mundel in Support of                        IN PART
                                   3                 Plaintiff’s Opposition to                      (Granted only as to
                                                     the Motion for Summary                         the text that contains
                                   4                 Judgment                                       proprietary business
                                                                                                    information
                                   5
                                                                                                    identifying
                                   6                                                                Defendant’s
                                                                                                    customers. See Dkt.
                                   7                                                                Nos. 184, 185.)
                                       (179-31)      Exhibit 42 to the            Entire Document   DENIED
                                   8                 Declaration of Benjamin                        (No supporting
                                   9                 M. Mundel in Support of                        declaration filed. See
                                                     Plaintiff’s Opposition to                      Civ. L.R. 79-5(e)(1).)
                                  10                 the Motion for Summary
                                                     Judgment
                                  11   (179-32)      Exhibit 48 to the            Entire Document   DENIED
                                                     Declaration of Benjamin                        (No supporting
                                  12
Northern District of California




                                                     M. Mundel in Support of                        declaration filed. See
 United States District Court




                                  13                 Plaintiff’s Opposition to                      Civ. L.R. 79-5(e)(1).)
                                                     the Motion for Summary
                                  14                 Judgment
                                       (179-33)      Exhibit 49 to the            Entire Document   DENIED
                                  15                 Declaration of Benjamin                        (No supporting
                                                     M. Mundel in Support of                        declaration filed. See
                                  16
                                                     Plaintiff’s Opposition to                      Civ. L.R. 79-5(e)(1).)
                                  17                 the Motion for Summary
                                                     Judgment
                                  18   (179-34)      Exhibit 51 to the            Entire Document   GRANTED IN
                                                     Declaration of Benjamin                        PART and DENIED
                                  19                 M. Mundel in Support of                        IN PART
                                  20                 Plaintiff’s Opposition to                      (Granted only as to
                                                     the Motion for Summary                         the text that contains
                                  21                 Judgment                                       proprietary business
                                                                                                    information
                                  22                                                                identifying
                                                                                                    Defendant’s
                                  23                                                                customers. See Dkt.
                                  24                                                                Nos. 184, 185.)
                                       (179-35)      Exhibit 52 to the            Entire Document   DENIED
                                  25                 Declaration of Benjamin                        (No supporting
                                                     M. Mundel in Support of                        declaration filed. See
                                  26                 Plaintiff’s Opposition to                      Civ. L.R. 79-5(e)(1).)
                                                     the Motion for Summary
                                  27                 Judgment
                                  28   (179-36)      Exhibit 53 to the            Entire Document   GRANTED IN

                                                                                 13
                                       Case 4:17-cv-04810-HSG Document 207 Filed 06/01/20 Page 14 of 19




                                                     Declaration of Benjamin                        PART and DENIED
                                   1                 M. Mundel in Support of                        IN PART
                                   2                 Plaintiff’s Opposition to                      (Granted only as to
                                                     the Motion for Summary                         the text that contains
                                   3                 Judgment                                       proprietary business
                                                                                                    information
                                   4                                                                identifying
                                                                                                    Defendant’s
                                   5
                                                                                                    customers. See Dkt.
                                   6                                                                Nos. 184, 185.)
                                       (179-37)      Exhibit 54 to the            Entire Document   GRANTED IN
                                   7                 Declaration of Benjamin                        PART and DENIED
                                                     M. Mundel in Support of                        IN PART
                                   8                 Plaintiff’s Opposition to                      (Granted only as to
                                                     the Motion for Summary                         the text that contains
                                   9
                                                     Judgment                                       proprietary business
                                  10                                                                information
                                                                                                    identifying
                                  11                                                                Defendant’s
                                                                                                    customers. See Dkt.
                                  12                                                                Nos. 184, 185.)
Northern District of California
 United States District Court




                                  13   (179-38)      Exhibit 55 to the            Entire Document   GRANTED IN
                                                     Declaration of Benjamin                        PART and DENIED
                                  14                 M. Mundel in Support of                        IN PART
                                                     Plaintiff’s Opposition to                      (Granted only as to
                                  15                 the Motion for Summary                         the text that contains
                                                     Judgment                                       proprietary business
                                  16                                                                information
                                  17                                                                identifying
                                                                                                    Defendant’s
                                  18                                                                customers. See Dkt.
                                                                                                    Nos. 184, 185.)
                                  19   (179-39)      Exhibit 56 to the            Entire Document   GRANTED IN
                                                     Declaration of Benjamin                        PART and DENIED
                                  20
                                                     M. Mundel in Support of                        IN PART
                                  21                 Plaintiff’s Opposition to                      (Granted only as to
                                                     the Motion for Summary                         the text that contains
                                  22                 Judgment                                       proprietary business
                                                                                                    information
                                  23                                                                identifying
                                                                                                    Defendant’s
                                  24
                                                                                                    customers. See Dkt.
                                  25                                                                Nos. 184, 185.)
                                       (179-40)      Exhibit 57 to the            Entire Document   GRANTED IN
                                  26                 Declaration of Benjamin                        PART and DENIED
                                                     M. Mundel in Support of                        IN PART
                                  27                 Plaintiff’s Opposition to                      (Granted only as to
                                  28                 the Motion for Summary                         the text that contains

                                                                                 14
                                       Case 4:17-cv-04810-HSG Document 207 Filed 06/01/20 Page 15 of 19




                                                     Judgment                                       proprietary business
                                   1                                                                information
                                   2                                                                identifying
                                                                                                    Defendant’s
                                   3                                                                customers. See Dkt.
                                                                                                    Nos. 184, 185.)
                                   4   (179-41)      Exhibit 58 to the            Entire Document   GRANTED IN
                                                     Declaration of Benjamin                        PART and DENIED
                                   5
                                                     M. Mundel in Support of                        IN PART
                                   6                 Plaintiff’s Opposition to                      (Granted only as to
                                                     the Motion for Summary                         the text that contains
                                   7                 Judgment                                       proprietary business
                                                                                                    information
                                   8                                                                identifying
                                                                                                    Defendant’s
                                   9
                                                                                                    customers. See Dkt.
                                  10                                                                Nos. 184, 185.)
                                       (179-42)      Exhibit 59 to the            Entire Document   GRANTED IN
                                  11                 Declaration of Benjamin                        PART and DENIED
                                                     M. Mundel in Support of                        IN PART
                                  12                 Plaintiff’s Opposition to                      (Granted only as to
Northern District of California
 United States District Court




                                  13                 the Motion for Summary                         the text that contains
                                                     Judgment                                       proprietary business
                                  14                                                                information
                                                                                                    identifying
                                  15                                                                Defendant’s
                                                                                                    customers. See Dkt.
                                  16                                                                Nos. 184, 185.)
                                  17   (179-43)      Exhibit 60 to the            Entire Document   GRANTED
                                                     Declaration of Benjamin                        (Contains proprietary
                                  18                 M. Mundel in Support of                        business information
                                                     Plaintiff’s Opposition to                      and survey responses
                                  19                 the Motion for Summary                         with demographic
                                                     Judgment                                       information. See Dkt.
                                  20
                                                                                                    No. 179-1.)
                                  21   (179-44)      Exhibit 61 to the            Entire Document   DENIED
                                                     Declaration of Benjamin                        (No supporting
                                  22                 M. Mundel in Support of                        declaration filed. See
                                                     Plaintiff’s Opposition to                      Civ. L.R. 79-5(e)(1).)
                                  23                 the Motion for Summary
                                  24                 Judgment
                                       (179-45)      Exhibit 63 to the            Entire Document   GRANTED IN
                                  25                 Declaration of Benjamin                        PART and DENIED
                                                     M. Mundel in Support of                        IN PART
                                  26                 Plaintiff’s Opposition to                      (Granted only as to
                                                     the Motion for Summary                         the text that contains
                                  27                 Judgment                                       proprietary business
                                  28                                                                information

                                                                                 15
                                       Case 4:17-cv-04810-HSG Document 207 Filed 06/01/20 Page 16 of 19




                                                                                                    identifying
                                   1                                                                Defendant’s
                                   2                                                                customers. See Dkt.
                                                                                                    Nos. 184, 185.)
                                   3   (179-46)      Exhibit 64 to the            Entire Document   DENIED
                                                     Declaration of Benjamin                        (No supporting
                                   4                 M. Mundel in Support of                        declaration filed. See
                                                     Plaintiff’s Opposition to                      Civ. L.R. 79-5(e)(1).)
                                   5
                                                     the Motion for Summary
                                   6                 Judgment
                                       (179-47)      Exhibit 65 to the            Entire Document   DENIED
                                   7                 Declaration of Benjamin                        (No supporting
                                                     M. Mundel in Support of                        declaration filed. See
                                   8                 Plaintiff’s Opposition to                      Civ. L.R. 79-5(e)(1).)
                                   9                 the Motion for Summary
                                                     Judgment
                                  10   (179-48)      Exhibit 66 to the            Entire Document   DENIED
                                                     Declaration of Benjamin                        (No supporting
                                  11                 M. Mundel in Support of                        declaration filed. See
                                                     Plaintiff’s Opposition to                      Civ. L.R. 79-5(e)(1).)
                                  12
Northern District of California




                                                     the Motion for Summary
 United States District Court




                                  13                 Judgment
                                       (179-49)      Exhibit 67 to the            Entire Document   GRANTED IN
                                  14                 Declaration of Benjamin                        PART and DENIED
                                                     M. Mundel in Support of                        IN PART
                                  15                 Plaintiff’s Opposition to                      (Granted only as to
                                                     the Motion for Summary                         the text that contains
                                  16
                                                     Judgment                                       proprietary business
                                  17                                                                information
                                                                                                    identifying
                                  18                                                                Defendant’s
                                                                                                    customers. See Dkt.
                                  19                                                                Nos. 184, 185.)
                                  20   (179-50)      Exhibit 68 to the            Entire Document   DENIED
                                                     Declaration of Benjamin                        (No supporting
                                  21                 M. Mundel in Support of                        declaration filed. See
                                                     Plaintiff’s Opposition to                      Civ. L.R. 79-5(e)(1).)
                                  22                 the Motion for Summary
                                                     Judgment
                                  23   (179-51)      Exhibit 69 to the            Entire Document   GRANTED IN
                                  24                 Declaration of Benjamin                        PART and DENIED
                                                     M. Mundel in Support of                        IN PART
                                  25                 Plaintiff’s Opposition to                      (Granted only as to
                                                     the Motion for Summary                         the text that contains
                                  26                 Judgment                                       proprietary business
                                                                                                    information
                                  27                                                                identifying
                                  28                                                                Defendant’s

                                                                                 16
                                       Case 4:17-cv-04810-HSG Document 207 Filed 06/01/20 Page 17 of 19




                                                                                                    customers. See Dkt.
                                   1                                                                Nos. 184, 185.)
                                   2   (179-52)      Exhibit 72 to the            Entire Document   GRANTED
                                                     Declaration of Benjamin                        (Contains proprietary
                                   3                 M. Mundel in Support of                        business information
                                                     Plaintiff’s Opposition to                      about Defendant’s
                                   4                 the Motion for Summary                         contracts with third-
                                                     Judgment                                       party customers. See
                                   5
                                                                                                    Dkt. Nos. 184, 185.)
                                   6   (179-53)      Exhibit 73 to the            Entire Document   GRANTED
                                                     Declaration of Benjamin                        (Contains proprietary
                                   7                 M. Mundel in Support of                        business information
                                                     Plaintiff’s Opposition to                      about Defendant’s
                                   8                 the Motion for Summary                         contracts with third-
                                   9                 Judgment                                       party customers. See
                                                                                                    Dkt. Nos. 184, 185.)
                                  10   (179-54)      Exhibit 74 to the            Entire Document   GRANTED
                                                     Declaration of Benjamin                        (Contains proprietary
                                  11                 M. Mundel in Support of                        business information
                                                     Plaintiff’s Opposition to                      about Defendant’s
                                  12
Northern District of California




                                                     the Motion for Summary                         contracts with third-
 United States District Court




                                  13                 Judgment                                       party customers. See
                                                                                                    Dkt. Nos. 184, 185.)
                                  14   (179-55)      Exhibit 75 to the            Entire Document   GRANTED
                                                     Declaration of Benjamin                        (Contains proprietary
                                  15                 M. Mundel in Support of                        business information
                                                     Plaintiff’s Opposition to                      about Defendant’s
                                  16
                                                     the Motion for Summary                         contracts with third-
                                  17                 Judgment                                       party customers. See
                                                                                                    Dkt. Nos. 184, 185.)
                                  18   (179-56)      Exhibit 78 to the            Entire Document   DENIED
                                                     Declaration of Benjamin                        (No supporting
                                  19                 M. Mundel in Support of                        declaration filed. See
                                  20                 Plaintiff’s Opposition to                      Civ. L.R. 79-5(e)(1).)
                                                     the Motion for Summary
                                  21                 Judgment
                                       (179-57)      Exhibit 79 to the            Entire Document   GRANTED IN
                                  22                 Declaration of Benjamin                        PART and DENIED
                                                     M. Mundel in Support of                        IN PART
                                  23                 Plaintiff’s Opposition to                      (Granted only as to
                                  24                 the Motion for Summary                         the text that contains
                                                     Judgment                                       proprietary business
                                  25                                                                information
                                                                                                    identifying
                                  26                                                                Defendant’s
                                                                                                    customers. See Dkt.
                                  27                                                                Nos. 184, 185.)
                                  28   (179-58)      Exhibit 80 to the            Entire Document   GRANTED IN

                                                                                 17
                                       Case 4:17-cv-04810-HSG Document 207 Filed 06/01/20 Page 18 of 19




                                                     Declaration of Benjamin                        PART and DENIED
                                   1                 M. Mundel in Support of                        IN PART
                                   2                 Plaintiff’s Opposition to                      (Granted only as to
                                                     the Motion for Summary                         the text that contains
                                   3                 Judgment                                       proprietary business
                                                                                                    information
                                   4                                                                identifying
                                                                                                    Defendant’s
                                   5
                                                                                                    customers. See Dkt.
                                   6                                                                Nos. 184, 185.)
                                       (179-59)      Exhibit 81 to the            Entire Document   GRANTED IN
                                   7                 Declaration of Benjamin                        PART and DENIED
                                                     M. Mundel in Support of                        IN PART
                                   8                 Plaintiff’s Opposition to                      (Granted only as to
                                                     the Motion for Summary                         the text that contains
                                   9
                                                     Judgment                                       proprietary business
                                  10                                                                information
                                                                                                    identifying
                                  11                                                                Defendant’s
                                                                                                    customers. See Dkt.
                                  12                                                                Nos. 184, 185.)
Northern District of California
 United States District Court




                                  13   (179-60)      Exhibit 82 to the            Entire Document   GRANTED IN
                                                     Declaration of Benjamin                        PART and DENIED
                                  14                 M. Mundel in Support of                        IN PART
                                                     Plaintiff’s Opposition to                      (Granted only as to
                                  15                 the Motion for Summary                         the text that contains
                                                     Judgment                                       proprietary business
                                  16                                                                information
                                  17                                                                identifying
                                                                                                    Defendant’s
                                  18                                                                customers. See Dkt.
                                                                                                    Nos. 184, 185.)
                                  19   (179-61)      Exhibit 83 to the            Entire Document   GRANTED IN
                                                     Declaration of Benjamin                        PART and DENIED
                                  20
                                                     M. Mundel in Support of                        IN PART
                                  21                 Plaintiff’s Opposition to                      (Granted only as to
                                                     the Motion for Summary                         the text that contains
                                  22                 Judgment                                       proprietary business
                                                                                                    information
                                  23                                                                identifying
                                                                                                    Defendant’s
                                  24
                                                                                                    customers. See Dkt.
                                  25                                                                Nos. 184, 185.)
                                       (179-62)      Exhibit 84 to the            Entire Document   DENIED
                                  26                 Declaration of Benjamin                        (No supporting
                                                     M. Mundel in Support of                        declaration filed. See
                                  27                 Plaintiff’s Opposition to                      Civ. L.R. 79-5(e)(1).)
                                  28                 the Motion for Summary

                                                                                 18
                                        Case 4:17-cv-04810-HSG Document 207 Filed 06/01/20 Page 19 of 19




                                                            Judgment
                                   1
                                        (179-63)            Exhibit 85 to the             Entire Document              GRANTED IN
                                   2                        Declaration of Benjamin                                    PART and DENIED
                                                            M. Mundel in Support of                                    IN PART
                                   3                        Plaintiff’s Opposition to                                  (Granted only as to
                                                            the Motion for Summary                                     the text that contains
                                   4                        Judgment                                                   proprietary business
                                                                                                                       information
                                   5
                                                                                                                       identifying
                                   6                                                                                   Defendant’s
                                                                                                                       customers. See Dkt.
                                   7                                                                                   Nos. 184, 185.)
                                   8

                                   9   III.   CONCLUSION

                                  10          The Court GRANTS IN PART and DENIES IN PART the parties’ administrative

                                  11   motions to file under seal. Pursuant to Civil Local Rule 79-5(f)(1), documents filed under seal as

                                  12   to which the administrative motions are granted will remain under seal. The Court DIRECTS the
Northern District of California
 United States District Court




                                  13   parties to file public versions of all documents for which the proposed sealing has been denied, as

                                  14   indicated in the chart above, within seven days from the date of this order.

                                  15          IT IS SO ORDERED.

                                  16   Dated: 6/1/2020

                                  17                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        19
